           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

MELISSA MOODY CROSS; COURTNEY
TURNER; PAITON TURNER; BETHANY
CROSS; and HUNTER CROSS                                PLAINTIFFS

v.                      No. 3:20-cv-24-DPM

KATRINA CROSS; WEAVER, Judge; HOLY
MEYERS; CHANEYTAYLOR; ELEMBAUGH,
Mayor; and DOES, Owners of Custom Crafts,
DHS, Mayor's wife, City Hall, School System,
Custom Crafts Poultry                               DEFENDANTS

                              ORDER
     This case is related to 1:17-cv-21-BSM. GEN. ORDER No. 39(b)(5).
The Court therefore directs the Clerk to reassign this case to
Judge Miller.
     So Ordered.



                               D .P. Marshall Jr.
                               United States District Judge
